       Case 3:20-cr-03382-JLS Document 16 Filed 12/02/20 PageID.28 Page 1 of 1



1
2
3
4
5                               United States District Court
6                              Southern District of California
7                              (HON. JANIS L. SAMMARTINO)
8                                            )
     UNITED STATES OF AMERICA,               )       Case No.: 3:20-cr-03382-JLS-1
9                                            )
                  Plaintiff,                 )
10                                                   ORDER CONTINUING MOTION
                                             )
           vs.                               )       HEARING/TRIAL SETTING
11
                                             )
12   JOHN JOSHUA MASIS,                      )
                                             )
13                Defendant                  )
14
15
           Pursuant to joint motion, IT IS HEREBY ORDERED that the Motion
16
     Hearing/Trial Setting in this matter now scheduled for December 4, 2020 shall be
17
     continued to January 15, 2021 at 1:30 p.m. Time is excluded pursuant to 18 U.S.C.
18
     § 3161(h)(1)(D).
19
           IT IS SO ORDERED.
20
     Dated: December 2, 2020
21
22
23
24
25
26
27
28



                                            Order

                                                 1
